Citation Nr: 1244441	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of low back injury, including e arachnoiditis from retained opaque dye.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION


Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2010 and May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In February 2012, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative submitted additional argument, but not evidence.  


FINDING OF FACT

Arachnoiditis is related to a low back injury in service.




CONCLUSION OF LAW

Arachnoiditis is related to an injury incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim, VCAA compliance need not be addressed further.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
 





Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Evidence

The service treatment records contain no complaint or finding of a back injury.

After service, on VA examination in May 1948 the Veteran was evaluated for a heart condition, varicose veins, and stomach trouble.  There was no history of a back injury. 

Private medical records show that in May 1988 the Veteran had lumbar puncture and cerebrospinal fluid was collected.  In June 1988, a MRI showed an abnormal deviation of the spinal cord at T8-9 where the cord was thinned at the site of pantopaque droplets.  The most likely explanation given was arachnoiditis and adhesions secondary to pantopaque within the canal.  In March 1997, it was noted that the Veteran had a history of a cyst from a dye that was placed in his spine that resulted in a thoracic myelopathy that was resected.  In October 1997, the Veteran was involved in an automobile accident that caused lumbar strain.  In November 1997 and in November 1999 a MRI showed lumbar disc disease. 

In October 2006, Dr. D.J.H. stated that the Veteran had been a patient of his for many years for chronic back pain and lower extremities radicular pain due arachnoiditis associated with myelogram dye many years ago.  The Veteran reportedly began having back pain during service, which lead to testing after service, including a myelogram with an oil based contrast dye that produced an arachnoiditis due to residual contrast dye in the spinal canal.  The arachnoiditis produced ongoing pain and later enough changes to produce lower extremity weakness requiring surgery in the late 1980s. 

In December 2006, Dr. D.C. stated that the Veteran had been his patient for the last 5 years and the Veteran had a long history of chronic back pain and lower extremity radicular pain, which developed during service in lifting-type injuries.  





Dr. D. C. stated that after service the Veteran had a myelogram with oil based contrast dye that resulted in arachnoiditis as a reaction to contrast dye within the spinal canal and caused ongoing pain and changes that caused lower extremity weakness.  This condition required surgery in the last 1980s and he suffered from ongoing pain.  

In a letter in February 2007, the Veteran stated that dye was used during testing of his back in 1946 at the VA medical center in Baltimore, Maryland, which caused his current disability.  

On VA examination in November 2010, following a review of the Veteran's file and physical examination that included imaging of the spine, the diagnosis was lumbar osteoarthritis, lumbar disc disease, and decreased sensation to the lower extremities.  The VA examiner expressed the opinion that the spinal condition was at least as likely as not caused by or related to service based on the history of an in-service injury and the status of the spine, probably related to a remote myelogram.  

In December 2010, the Veteran testified that in service he injured his back in lifting.  

In January 2012, a VHA expert stated that there was no evidence of record to support the Veteran's claim as there are no treatment records regarding the spine from 1948 to 1988.  The VHA expert explained that had there been concerns about an in-service injury, a claim would have been filed earlier, not 40 years later. 

Analysis

The Veteran currently had arachnoiditis associated with myelogram dye, which satisfies one element of service connection, namely, a present disability.  





As for the second element of service connection, in-service incurrence of an injury, in the Veteran's statements and in testimony, the Veteran described lifting-type injuries in service and that after service in 1946 a dye was used to evaluate his back The Veteran is competent to describe an in-service injury and that which he personally experienced after service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  This evidence is sufficient to show the in-service incurrence of symptoms associated with a back injury.  And the Board finds that Veteran's statements and testimony to be credible. 

As for the third element of service connection, a causal relationship between the arachnoiditis and the in-service symptoms due to an injury.  

There is evidence for and against the claim. 

The favorable evidence consists of the opinion of Dr. D.J.H., who stated that arachnoiditis associated with a myelogram dye, which used to evaluate the Veteran's back, following an injury during service.  Also Dr. D.C. stated that the Veteran had a long history of chronic back pain, which developed during service in lifting-type injuries.  And in November 2010, a VA physician expressed the opinion that the Veteran's spinal condition was at least as likely as not caused by or related to service based on the history of an in-service injury and the status of the spine, probably related to a remote myelogram. 

As for the evidence against the claim, in the absence of treatment records form 1948 to 1988 the VHA expert found no evidence to supported the Veteran's claim. 



In balancing the evidence the Board finds that the favorable medical opinions are more persuasive than the opinion of the VHA expert.   The VHA expert relied on the absence of medical records in concluding that there was no relationship between the current disability and service.  An absence of medical records is an insufficient reason to reject the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, (2007) (a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between a current disability and service); Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (if lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

As the greater weight of the evidence supports all three elements for the claim of service connection, the Veteran prevails.  Shedden, 381 F.3d at 1167.


ORDER

Service connection for arachnoiditis is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


